Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The amendment filed on 05/18/2022 cancelling claims 1-15 drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP 821.03) and has not been entered. The remaining claims are not readable on the elected invention because claims 16-32 are directed to an invention that is independent or distinct from the invention originally claimed. Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a)  ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133 ).
Newly submitted claims are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The claims submitted on 10/06/2020 were directed to resetting a position of a moving robot based on a position of a docking device after the moving robot moves to the docking device while the newly submitted claims on 05/18/2022 are directed to the trajectory of the robot, wherein the robot performs a first pattern traveling in the first traveling area at a first direction angle, completes the traveling of the first traveling area, and thereafter, performs a second traveling at a second direction angle intersecting the first direction angle. Accordingly, the newly presented claims are drawn to an invention other than the one previously claimed.
Specification

With regards to the new specifications filed 05/18/2022, it is unclear to the examiner what comprises new subject matter. In page 7 of the remarks filed 05/18/2022, the applicant disclosed “The specifications, claims, and abstract filed on October 6, 2020 is not a translation of PCT-KR2019-004057, should not have been examined and entry of the enclosed specification is requested.” It is unclear to the examiner what comprises new subject matter vs subject matter that was originally filed. Moreover, the claims (claims 1-15) have already been examined in view of the original English translation filed 10/06/2020. It is not clear which claims of the original set (claims 1-15) are supported in the new specification. 
MPEP 608.01 provides  “The translation must be a literal translation and must be accompanied by a statement that the translation is accurate. The translation must also be accompanied by a signed request from the applicant, his or her attorney or agent, asking that the English translation be used as the copy for examination purposes in the Office. If the English translation does not conform to idiomatic English and United States practice, it should be accompanied by a preliminary amendment making the necessary changes without the introduction of new matter prohibited by 35 U.S.C. 132. If such an application is published as a patent application publication, the document that is published is the translation. See 37 CFR 1.215(a) and MPEP § 1121 regarding the content of the application publication. In the event that the English translation and the statement are not timely filed in the nonprovisional application, the nonprovisional application will be regarded as abandoned.”
Accordingly, the new specifications filed 05/18/2022 will not be entered.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gabriel Lambert whose telephone number is (571)272-4334. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.J.L./
Examiner, Art Unit 3669

/RAMI KHATIB/Primary Examiner, Art Unit 3669